Title: To John Adams from Louisa Catherine Johnson Adams, 31 October 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear Sir
					Washington 31st. October 1818
				
				The extreeme distress of mind under which Mr Adams labours in consequence of our dear Mother’s distressing illness, totally incapacitates him from writing to you on the subject which excites in us both the most painful anxiety—. Most readily will I set out to Boston if in any shape I can afford assistance, and I should delight in giving every testimony of dutiful affection and respect to our suffering parent if she will accept my services.—I know that she is surrounded by the most tender and watchful friends and that I should ad only add one to the many who are desirous of proving their attachment by the most devoted attention and that it would rather be a gratification to my own feelings than from any material effect which I could flatter myself with promoting but at least I should have the satisfaction of knowing that I had participated in every exertion to restore one on whose existence so much of the happiness of the family depended and likewise in the endeavour to console you under the heavy trial which now assails you and in which I sympathize with all my heart I yet trust my dear Sir that heaven in its mercy will grant her to us a little longer and in this cheering hope I beg you to believe me ever your respectfully affectionate daughter
				
					L. C. Adams
				
				
			